Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/23/2021 has been entered. Claims 12 and 40 are currently amended.  Claims 2-5, 13-14, 17-39, and 46-48 have been cancelled.  Claims 49-50 have been newly added.  Claims 1, 6-12, 15-16, 40-45, and 49-50 are pending and are under examination in this office action.
The 112(b) rejection over claim 38 is moot because the claim is cancelled.

Response to Arguments
Applicant's argument, see page 5, filed on 10/12/2021, with respect to 102 and 103 rejections has been fully considered and is persuasive.  The 102 and 103 rejections are withdrawn.  However, the amendment necessitates new grounds of rejection is set forth in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 12, 15-16, 40-41, and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (“Short-range magnetic order in two-dimensional cobalt-ferrite nanoparticle assemblies”, PHYSICAL REVIEW B 77, 024423, 2008).
Regarding claim 12, Georgescu teaches spherical monodisperse cobalt-ferrite (CoFe2O4) nanoparticles [Experimental methods], meeting the claimed MFe2O4, where M is Co, Zn, or Ni, or their combinations.  The nanoparticles have a diameter of 21.1±2.7 nm as determined by transmission electron microscopy (TEM), falling within the currently claimed about 15-40 nm.  One of ordinary skill would understand that the diameter determined by TEM is a physical diameter.  Georgescu also teaches a magnetic diameter of 17.0 nm.  The lower limit of 21.1±2.7 nm is 18.4 nm.  Thus, the minimum difference between physical diameter of 18.4 nm and magnetic diameter of 17.0 nm is 1.4 nm.  Therefore, the magnetic diameter can be 1.4 nm less than the physical diameter, as calculated by the examiner.  Since the term “about” in current claim allows for amounts above and below the claimed ranges, the 1.4 nm in prior art overlaps the claimed “about 1 nm”.  Georgescu does not explicitly disclose whether the diameter is arithmetic mean or lognormal median.  However, since arithmetic mean and lognormal median are the two representative averaging methods, one of ordinary skill would expect the diameters of Georgescu are either one of them.  Even if Georgescu uses averaging method other than arithmetic mean or lognormal median, one of ordinary skill would expect the result would overlap the claimed “about” value.

Regarding claim 15, Georgescu’s physical diameter of 21.1±2.7 nm is 18.4-23.8 nm, overlapping the claimed about 20-30 nm.

Regarding claim 16, Georgescu teaches that the nanoparticles are spherical monodisperse [Experimental methods].  The examiner calculates the coefficient of variation is 12.8% based on the physical diameter of 21.1±2.7 nm.  Considering the difference between the physical diameter and magnetic diameter being only 1.4 nm as stated above, it is reasonable to expect the magnetic diameter has a coefficient of variation of about 12.8%.  Since the term “about” in current claim allows for amounts above and below the claimed ranges, the 12.8% reasonably overlaps the claimed about 1-12%.

Regarding claim 40, Georgescu teaches spherical monodisperse cobalt-ferrite (CoFe2O4) nanoparticles, meeting the claimed MFe2O4, where M is Co, n, or Ni, or their combinations [Experimental methods].  The nanoparticles have a diameter of 21.1±2.7 nm as determined by transmission electron microscopy (TEM), falling within the currently claimed about 15-40 nm.  One of ordinary skill would understand that the diameter determined by TEM is a physical diameter.  Georgescu also teaches a magnetic diameter of 17.0 nm.  The lower limit of 21.1±2.7 nm is 18.4 nm.  Thus, the minimum difference between physical diameter of 18.4 nm and magnetic diameter of 17.0 nm is 1.4 nm.  Therefore, the magnetic diameter can be 1.4 nm less than the physical diameter, as calculated by the examiner.  Since the term “about” in current claim allows for amounts above and below the claimed ranges, the 1.4 nm in prior art overlaps 

Regarding claim 41, Georgescu’s magnetic diameter is 1.4 nm less than physical diameter as stated above, overlapping the claimed about the same as physical diameter minus 1 nm.

Regarding claim 44, Georgescu teaches that the nanoparticles are spherical monodisperse [Experimental methods].  Since Georgescu’s particle diameter is the same as in the current invention, it is small enough to maintain single domain in every particle; and the 

Regarding claim 45, Georgescu teaches that the particles are single-crystalline nature [Experimental results].

Claims 12, 15-16, 40-45, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foca-nici et al (“Oleate Coated Magnetic Cores Based on Magnetite, Zn Ferrite and Co Ferrite Nanoparticles – Preparation, Physical Characterization and Biological Impact on Helianthus Annuus Photosynthesis”, AIP Conference Proceedings 1311, 425, 2010).
Regarding claim 12, Foca-nici teaches ZnFe2O4 nanoparticles [p.428], meeting the claimed MFe2O4, where M is Co, Zn, or Ni, or their combinations.  The nanoparticles have DXRD of 11.44 nm and Dm of 11.27 nm [Table 1].  The microstructural characterization of the three magnetic danoparticle powders was accomplished by XRD [p.427].  Thus, the DXRD of 11.44 nm is physical diameter.  Dm is magnetic particle diameter [p.427].  Since the term “about” in current claim allows for amounts above and below the claimed ranges, the DXRD of 11.44 nm is reasonably considered overlapping the currently claimed about 15-40 nm.  Alternatively, Foca-nici’s DXRD of 11.44 nm is considered merely close to the claimed about 15-40 nm as explained below.  The applicant teaches that poor saturation magnetization is related to "magnetically dead layer" on the nanoparticles [background spec.].  One of ordinary skill would understand that the claimed physical diameter and magnetic diameter is trying to solve this problem and 
Foca-nici’s Dm of 11.27 nm is less than 1 nm less than the DXRD of 11.44 nm.

Regarding claim 15, Foca-nici’s DXRD of 11.44 nm overlaps or is merely close to the claimed about 20-30 nm as stated above.

Regarding claim 16, Foca-nici does not expressively teach particle size coefficient of variation.  However, since the data of Dm of 11.27 nm has accuracy to the second decimal, it is reasonable to assume that the Dm range would not exceed 10.27-12.27 nm; or the coefficient of variation would not exceed 8.8%, as calculated by the examiner, falling within the claimed 1-12%.

Regarding claim 40, Foca-nici teaches ZnFe2O4 nanoparticles [p.428], meeting the claimed MFe2O4, where M is Co, Zn, or Ni, or their combinations.  The nanoparticles have DXRD of 11.44 nm and Dm of 11.27 nm [Table 1].  The microstructural characterization of the three magnetic danoparticle powders was accomplished by XRD [p.427].  Thus, the DXRD of 11.44 nm is physical diameter.  Dm is magnetic particle diameter [p.427].  Since the term “about” in current claim allows for amounts above and below the claimed ranges, the DXRD of 11.44 nm is reasonably considered overlapping the currently claimed about 15-40 nm.   Alternatively, Foca-nici’s DXRD of 11.44 nm is considered merely close to the claimed about 15-40 nm as explained below.  The applicant teaches that poor saturation magnetization is related to "magnetically dead layer" on the nanoparticles [background spec.].  One of ordinary skill would understand that the claimed physical diameter and magnetic diameter is trying to solve this problem and achieve good magnetic saturation.  Foca-nici also teaches that “the saturation magnetization values needed for the magnetic diameter calculation are given in Table 1” and “all three magnetic powders exhibit good granularity and rather convenient magnetic properties” [p.428], suggesting that the recited magnetic diameter achieves good saturation magnetization.  Since the prior art teaches the magnetic diameter achieving the same effect as the current invention, the disclosed diameter is merely close, absent concrete evidence to the contrary.  In addition, applicant teaches that the claimed particle size is sought for many biomedical application [p.8 spec].  Foca-nici also teaches the magnetic nanoparticle for biological and medical uses [p.425].  Since the prior art teaches the same purpose of application, the disclosed diameter is merely close, absent concrete evidence to the contrary.  Foca-nici does not expressively teach particle m of 11.27 nm has accuracy to the second decimal, it is reasonable to assume that the Dm range would not exceed 10.27-12.27 nm; or the coefficient of variation would not exceed 8.8%, as calculated by the examiner, falling within the claimed 1-12%.

Regarding claims 41-43, Foca-nici’s Dm of 11.27 nm is less than 0.5 nm less than the DXRD of 11.44 nm.

Regarding claim 44, since Foca-nici’s particle diameter is the same as in the current invention, it is small enough to maintain single domain in every particle; and the physical size is the same as the domain size.  The claimed physical diameter up to the single domain size limit of a material that makes up the magnetic nanoparticle is expected to be present.

Regarding claim 45, Foca-nici teaches that “XRD diffraction lines showed that all samples (Fig. 1) are well crystallized with a spinel structure, with no significant line broadening or detectable signals of any other crystalline or amorphous phase” [p.427], suggesting that the structure is single-crystalline.

Regarding claims 49-50, Foca-nici teaches ZnFe2O4 nanoparticles [p.428], meeting the claimed MFe2O4, where M is Zn, or Ni, or their combinations.

Allowable Subject Matter
Claims 1 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 directs to a magnetic nanoparticle composition, wherein the magnetic nanoparticle is SrFe12O19 or BaFe12O19. There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Ferguson et al (“Magnetic Particle Imaging With Tailored Iron Oxide Nanoparticle Tracers”, IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 34, NO. 5, MAY 2015) and Chen et al (“Maximizing Hysteretic Losses in Magnetic Ferrite Nanoparticles via Model-Driven Synthesis and Materials Optimization”, ACS NANO, VOL. 7, NO. 10, 8990–9000, 2013).  However, neither of them teach nor suggest SrFe12O19 or BaFe12O19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734